     Case 5:19-cv-01373-JPR Document 25 Filed 03/23/21 Page 1 of 1 Page ID #:1726



 1
 2                                                     JS-6

 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   BARBARA ARELLANO,                ) Case No. EDCV 19-1373-JPR
                                      )
12                     Plaintiff,     )
                                      )         J U D G M E N T
13                v.                  )
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                       Defendant.     )
16                                    )

17
          For the reasons set forth in the accompanying Memorandum
18
     Decision and Order Affirming Commissioner, it is hereby ADJUDGED
19
     THAT (1) Plaintiff’s request for an order reversing or remanding
20
     the case for further proceedings is DENIED; (2) the Commissioner’s
21
     request for an order affirming his final decision is GRANTED; and
22
     (3) judgment is entered in the Commissioner’s favor.
23
24
25            March 23, 2021
     DATED:
26                                      JEAN P. ROSENBLUTH
                                        U.S. MAGISTRATE JUDGE
27
28
